 In the Matter of OIL WORKERS INTERNATIONAL UNION, LOCAL UNION346 (CIO)andTILE PURE OIL COMPANYCase No. 8-CC-4.-Decided June 17, 1949DECISIONANDORDEROn November 10, 1948, Trial Examiner J. J. Fitzpatrick issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not violated the Act as alleged in the complaintand recommending that the complaint be dismissed, as set forth in-the copy of the Intermediate Report attached hereto.Thereafter,The Pure Oil Company, the charging party, herein called Pure Oil,filed exceptions to the Intermediate Report and a supporting brief.On March 10, 1949, the Board heard oral argument at Washington,D. C., in which Pure Oil and the Respondent, Local 346, participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the briefs and exceptions, the contentions advanced at theoral argument, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinersave as they are inconsistent with the additions, exceptions, and modi-fications hereinafter set forth.The facts in this case in substance are as follows : Pure Oil andStandard Oil Company, herein called Standard,"operate petroleumrefineries adjacent to each other near Toledo, Ohio.Standard ownsa leasehold to dock premises, located on the Maumee River about 3miles from the refineries, and operates the dock.Standard owns cer-tain,pipe lines extending from its refinery to the dock; Pure Oil ownscertain pipe lines extending from its refinery, through Standard'srefinery, to the dock.Beginning about 1931, Standard permittedPure Oil to transport its products through the pipe lines to the dockfor shipment by boat.Before about 1940, Pure Oil used its ownemployees to perform the work of loading and unloading Pure Oilproducts at the dock.Thereafter, and until the outbreak of a strike84 N. L. R. B., No. 38.315 316DECISIONSOF NATIONALLABOR RELATIONS BOARDin July 1948, at Standard, Standard employees at the dock handledthe shipment of both Standard and Pure Oil products under an ar-rangement which called for the sharing of expenses, including wagesof the dock employees, on the basis of volume of product shipped byboat.The Respondent, a local which admits to membership employees ofseveral refineries in the Toledo area, including employees of Standardand Pure Oil, is the certified representative of Standard and Pure Oilemployees, respectively, and has had contracts with each of these twoemployers covering these respective units.Each unit, known as theStandard Group and the Pure Group, respectively, is separately or-ganized within the local; the Standard Group and the Pure Oil Grouphold separate membership meetings and bargain with their respectiveemployer through separate committees.When negotiations for renewal of the existing contract with Stand-ard Oil broke down, the Respondent, in April 1948, served Standardwith a 60-day strike notice.In anticipation of the strike, on June 17,'1948, Standard and Pure Oil agreed in substance that, if Standardshould be unable to supply employees by reason of the strike, Pure Oilshall have the right at its own expense to operate the dock facilitieswith Pure Oil employees, to the extent necessary to conduct' its ownrefinery operations, until Standard should become able to furnishsuch employees.On July 8,1948, just before the commencement of the strike of Stand-ard employees, after advising the Pure Group representatives of theterms of the June 17 arrangement, Pure Oil requested the Pure Grouprepresentatives to approve the use of Pure Oil employees on the docktohandle its products.A Pure Group representative expresseddoubt that "regular Pure Oil non-supervisory employees would go onto Standard property" to operate the facilities.C. J. Ossege, a mem-ber of Local 346: and also the Toledo representative of the Oil WorkersInternational Union; suggested to Pure Oil's superintendent that theeasiest way to get the desired results was for Pure Oil "to help get thestrike with Standard settled."No agreement-was reached.When the strike at Standard began on July 8, the Respondent'placed'pickets at the dock and at the Standard refinery.On July 17, havingagain appealed unsuccessfully to the Pure Group representatives topermit the use of Pure Oil employees on the dock, Pure Oil called intwo of its employees, who were union members, individually, andasked them, in the presence of Pure Group representatives, whetherthey would cross the picket line and work on the dock.They refused.The Standard Group then rejected a Pure Oil proposal that it employ OILWORKERS INTERNATIONAL UNION, LOCAL UNION 346 317the Standard dock crew, then on strike, as Pure Oil employees tohandle its products.During the period from July 8 to September 24, 1948, the last dayof the hearing, the crew of the S. S.Panoil 1refused to take on PureOil cargo at the Standard dock unless the loading were done by Stand-ard foremen.On one such occasion, which occurred on July 17, whenPure Oil had its own supervisors on the dock ready to perform loadingoperations, the refusal took place after the NMU had been advisedby the Standard Group that "if Standard Oil foremen load PureOil cargoes with Pure Oil material, it is OK," 2 and the NMU portagent had stated, "it made no difference who loaded the boat, the NMUdidn't have to load boats behind the picket line, as too many heads hadbeen broken on occasions like that." 3After the NMU advised the Standard Group that the S. S.Panoilwould return to Toledo for Pure Oil cargo unless NMU were advisedin writing that such cargo was "hot," the Standard Group wrote tothe NMU two letters, dated July 27 and 28, 1948, respectively, whichtogether stated in substance that the Standard dock was "hot" andthat Pure Oil cargoes, although not "hot" at the Pure Oil refinery,were "hot" when they reached the Standard dock but that the dockwas cleared for loading by Standard foremen. Subsequently, on atleast two occasions, thePanoilpicked up Pure Oil cargoes when loadedby Standard foremen, but since about August 14, 1948, when Stand-ard advised Pure Oil that Standard supervisors would not be avail-able to load Pure Oil cargo, the Great Lakes Transport Corporationhas made no effort to transport Pure Oil cargo because the NMUcrew, in view of the Standard Group's "hot cargo" letter of July 28,would not transport it.The complaint in this proceeding alleges in substance that the Unionviolated Section 8 (b) (4) (A) by advocating strike action by em-ployees of both Pure Oil and Great Lakes, in order to force Pure Oilto cease doing business with Standard Oil, and to force Great Lakesto cease doing business with Pure Oil.The only evidence of such conduct by the Union, however, consistsofprimaryaction in support of its strike against Standard Oil-.astrike which is not alleged to be unlawful in purpose.When thestrike began, as noted above, the Union posted picketsat Standard Oilpremises,including the refinery and the entrances to the dock.TheIThe S. S.Panoil,whose crew are members of the National Maritime Union,herein calledthe NMU, is owned and operated by the Great Lakes Transport Corporation, which is en-gaged in transporting petroleum products by water for Pure Oil and others.2The Respondent was under contract with Pure Oil not to interrupt its operations.8There was no violence or threat of violence here.853396-50-vol 84-24 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion also sent letters to the NMU stating in effect that the StandardOil dock was "hot."Such actions represent traditional means of con-veying to fellow workers and to the public at large the fact that alabor dispute exists with Standard Oil.The General Counsel maintains,nevertheless,that the picketing ofthe dock was unlawful because it also induced the employees of PureOil to engage in a concerted refusal to handle Pure Oil products atthe dock, in order to force Pure Oil to cease doing business with Stand-ard Oil.We cannot agree.A.strike,by.its very nature, inconven-iences those who customarily do business with the struck employer.Moreover,any accompanying picketing of the employer's premises isnecessarily designed to induce and encourage third persons to ceasedoing business with the picketed employer.It does not follow, how-'ever, that such picketing is therefore proscribed by Section 8 (b) (4)(A) of the Act.It is clear from the legislative history of the Act that Section 8 (b)(4) (A) was aimed atsecondaryand not primary action.Thus,Senator Taft said of the section :This provision makes it unlawful to resort toa secondaryboycottto injure the business of a third personwho is whollyunconcernedin the disagreement between the employer and his employees .. .[Under] the provisions of the Norris-LaGuardia Act, it becameimpossible to stopa secondaryboycott or any other kind of strike,no matter how unlawful it may have been at common law.Allthis provision of the bill does is to reverse the effect of the law asto secondary boycotts.4Senator Taft also stated that primary strikes over terms and condi-tions of employment were "entirely proper" and "throughoutthis billare recognized as completely proper strikes." 5In the absence of any affirmative legislative history indicating thatSection 8 (b) (4) (A) was intended to curb traditionalprimaryactionby labor organizations,and because the only available legislative his-tory indicates the contrary,we conclude that the section does not out-law any of the primary means which unions traditionally use to presstheir, demands on employers. -Iii this case the Union was makingcertain lawful demands on Standard Oil. It was pressing these de-mands, in part, by picketing the Standard Oil dock.As that picket-ing was confined to the immediate vicinity of Standard Oil premises493 Cong. Rec 4323(April 29,1947).593 Cong Rec 3950(April 23, 1947). OILWORKERS INTERNATIONAL UNION, LOCAL UNION 346 319we find that it constituted permissive primary actions [Emphasissupplied.]It is further alleged however, that the Union's so-called "hot cargo"letters to the NMU were violative of Section 8 (b) (4) (A), on theground that they induced and encouraged the employees of GreatLakes to strike to force Great Lakes to cease doing business with PureOil.We find no merit in this allegation. The Union's letters wereappeals to refuse to perform services onlyat the Standard Oil dock.The NMU had specifically informed the Union that it would take onPure Oil cargo from the Standard Oil dock unless it were advised thatsuch cargo was "hot." There was no assertion by any of the partiesthat the Union's reply referred to any other place.Moreover, theUnion's reply was careful to point out that Pure Oil cargo was not"hot" on leaving the refinery, or even at the Standard Oil dock ifloaded by Standard Oil foremen. Like the picketing of the dock,therefore, the Union's letters must be viewed as an integral part of itslawful right to take primary action in support of its demands onStandard Oil, and to publicize this action.The appeals contained inthe letters, no less than the appeals inherent in the picketing of thedock and in the signs which were posted adjacent to the picket line,thus, amounted -to nothing more than a 'request to respect a prililarypicket lineat the Employer's premises.This is traditional primarystrike action.Accordingly, we conclude that none of the Union'sactions herein were violative of Section 8 (b) (4) (A).7We shalltherefore dismiss the entire complaint.Moreover, on the facts of thiscasewe would be compelled to dis-miss the complaint on yet another ground, becausewe arenot per-suaded,thatan objectof the Union's activity was forcing or requiringPure Oil to cease doing business with Standard Oil or Great Lakes tocease doing business with Pure Oil. The fact that the Union's, primary6The General Counsel and Pure Oil argue that,because of certain arrangements madebetween Standard Oil and Pure Oil in anticipation of the strike,the dock did not consti=tute Standard Oil premises for the duration of the strikeWithout passing on the effectunder other circumstances of such a temporary abandonment of an employer's premises, weaie satisfied that there is no evidence to warrant finding any abandonment by StandardOil of its dock in this case'Our'dissenting colleague asserts that the Union's "hot cargo"letters appealed for aboycott-of Pure Oil productsat places other than,the standard oil dgckWVe find,no,,war-rant in the evidence for this conclusionThe NMU's request to the Union referred only tothedock,and the Union's reply expressly pointed out that Pure Oil -products were "nothot" at the refinery or even at the dock if loaded by Standard Oil foremen.The dissent also asserts that the Board has held comparable union appeals violative ofSection 8(b) (4) (A) in certaincitedcases.We find, however, that the appeals in thosecases werenotlimited to action at thepremises of the primary employer involved inthebasicdisputeParticularly in theWadsworthcase, the union was appealing for a boycottof thesecondaryemployer,Klassen & Irodgson,Inc , although its basic dispute was withWadsworth. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDpressure on Standard Oil may have also had a secondary effect, namelyinducing and encouraging employees of other employers to cease doingbusiness on Standard Oil premises, does not, in our opinion, convertlawful primary action into lawful secondary action within the mean-ing of Section 8 (b) (4) (A). To hold otherwise might well outlawvirtually every effective strike, for a consequence of all strikes is someinterference with business relationships between the struck employerand others.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the complaint herein against OilWorkers International Union, Local Union 346 (CIO), be and ithereby is,dismissed.MEMBERGRAY,dissentingin part :_I agree with my colleagues that the Respondent, by picketing theStandard dock, did not violate Section 8 (b) (4) (A) of the Act eitherwith respect to the Pure Oil employees or the employees of Great LakesTransportation Corporation.I dissent, however, from so much ofthe decision which dismisses the allegation that, by labeling the prod-ucts of Pure Oil as "hot," the Respondent induced or encouraged theemployees of Great Lakes Transport Corporation constituting the crewof thePanoil,to engage in a concerted refusal in the course of theiremployment to handle or transport Pure Oil products, an object thereofbeing to compel Great Lakes Transport Corporation to cease doingbusiness with Pure Oil. In my'view, this aspect of the case requiresthe application of principles which underlie recent decisions in whichthe Board found that Section 8 (b) (4) (A) had been violated 8In theMontgomery Faircase, carpenters employed by Fair struckto forceFair to ceasedoingbusinesswith Bear, a contractor, who wasdoing other carpentry work for Fair with nonunioncarpenters.There, the secondary' strike took place at thesitusof the primary dis-pute.In theSealrightcase, in addition to picketing Sealright, aprimary employer, a union picketed two other employers to force themto cease handling Sealright products.Here, as in those twocases, alabor organization [the Respondent], induced and encouraged the em-ployees of Great Lakes, through the medium of the "hot cargo" letters,to refuseto handle or transport certain products of Pure Oil coming8Matter ofLocal1796,United Brotherhoodof Carpentersand Joinersof America, AFL,andMontgomery Fair Co., a Corp.,82 N. L.R. B. 211 ;Matterof Sealright Pacific Ltd.andPrinting Specialties and Paper Converters Union, Local388, A.F. L.,82 N L R. B.271 ;Matter of UnitedBrotherhoodof Carpenters and Joiners of America,et al.,andWadsworth Bldg. Co., Inc., and Klassen& Hodgson, Inc,81 N L. R B. 802. OILWORKERS INTERNATIONAL UNION, LOCAL UNION 346 321from the Standard dock with the object of forcing their employer[Great Lakes], who is not involved in the primary dispute, to ceasedoing business with Pure Oil. I recognize that the cases are notidentical in that here the means employed to accomplish the end resultwas the sending of a "hot cargo" letter while there the unions resortedto picketing or strike action.But this is a distinction without a dif-ference.Contrary to the contention of the majority, the Respondent, by the"hot cargo" letters, sought to extend its activities beyond the area ofthe primary dispute. In theWadsworthcase, a majority of the Boardheld that a union violated Section 8 (b) (4) (A) in encouraging work-ers generally not to perform services for an employer engaged in adispute with the union by publishing a "we do not patronize list." Icannot agree with my colleagues that the "hot cargo" letters were nomore than an entreaty to the NMU crew not to breach the Respondent'spicket line for the handling of Pure Oil products atStandard's dock.The letters were more than this. In trade union parlance, when aunion brands cargo as "hot," it regards such cargo as "hot" from thence-forth, and other unions so understand the brand.Anything declared"hot" remains "hot" as long as the conditions which gave rise to theoriginal designation remain or until the designating union removesthe designation. I therefore view the "hot cargo" letters as a requestto the NMU crew not to handle or transport the proscribed Pure Oilproducts at or from Standard's dock andat all other points after leav-ing the dock.Thus the Respondent engaged in more than primarystrike action and sought to extend its activity to a front outside thearea of the immediate dispute, as the unions did in the other casespreviously cited.The Respondent's unlawful object in engaging in such conduct ismade clear not only by the letters, viewed in their setting, but also bythe Respondent's suggestion to Pure Oil that it "help get the strikewith Standard settled."The direct object of inducing and encourag-ing the employees of Great Lakes to refuse to handle or transport cer-tain Pure Oil products was to force Great Lakes to cease doing busi-ness in this respect with Pure Oil and thereby exert pressure uponPure Oil to require Standard to reach an agreement with the Respond-ent as to terms and conditions of employment.The Respondent's conduct cannot be justified, in my opinion, by theproviso to Section 8 (b) (4). The terms of the proviso would affordprotection to members of the NMU crew, or the NMU, if they weredirectly involved in this proceeding, but not to the Respondent. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMessrs. Jacques SchurreandJulius G. Serot,ofWashington, D. C, for theGeneral Counsel.Messrs Ben A. HarperandAllen C Hutcheson, Jr,of Chicago, Ill., for Pure.Lamb,-Goerlich and Mlcek;byMr Lowell Goei,lich,of Toledo,=Ohio, for, theUnion.STATEMENT OF THE CASEUpon an amended charge filed July 29, 1948, by The Pure Oil Company, hereincalled Pure, the General Counsel of the National Labor Relations Board,' by theRegional Director of the Eighth Region (Cleveland, Ohio), issued a complaintdated September 3, 1948, against Oil Workers International Union, Local UnionRespondent Union had engaged in and is engaging in unfair labor practices-affecting commerce within the meaning of Section 8 (b) (4) (A) and Section2 (6) and (7) of the Labor Management Relations Act, 1947 (61 Stat. 161).,herein called the Act.Copies of the charge, the complaint, and notice of hearingwere duly served upon Pure and the Union.With respect to the unfair labor practices, the complaint as amended allegesin substance that the Respondent Union on and after July 8, 1948, 'by orders,threats of reprisal, and promises of benefit, induced and encouraged, (1) em-ployees of Pure to engage in a strike and concerted refusal to perform servicesfor Pure, an object thereof being to force or require Pure to cease doing businesswith Standard Oil Company, herein called Standard; (2) the employees of GreatLakes Transport Corporation, herein called Great Lakes, to engage in a strikeand concerted refusal to transport or handle any products of Pure, an objectthereof being to force or require (a) Great Lakes to cease handling or transport-ing the products of Pure and (b) Pure to cease doing business with Standard.On September 17, 1948, the Union filed its answer admitting that it is a labororganization within the meaning of the Act, but denying all other allegations inthe complaint. It affirmatively alleges that the Union is the representative ofthe employees of 'Standard in a unit designated by the Board, which unit includesthe operators of all facilities on pipe lines leading to a Standard controlledshipping. dock, as well as'on the dock ; that beginning' July 8, 1948, all th'e 'em-ployees in said unit engaged in an economic stiike against Standard which iscurrent ; that prior to, and in anticipation of the strike, Pure received Standardproducts for storage and shipment and is supplying some of Standard's customerswith petroleum products, and since the beginning of the strike the facilities ofsaid pipe lines and dock have been operated either by Standard or Pure foremen ;that as a result, Pure is not a stranger to the labor dispute between Standard andits employees.Pursuant to notice, a hearing was held at Toledo, Ohio, on September 22, 23,and 24, 1948, before J. J. Fitzpatrick, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel, Pure, and the Union were represented by counsel.Allparticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.Various motions by the Union to dismiss the complaint on the groundThe Geneial Counsel and his representatiies at the hearing will be referred to heieimas,the General Counsel.The National 'Labor Relations Board will be called the Board.2 Local 346 will sometimes also be called Local. OIL 'WORKERSINTERNATIONAL UNION, LOCAL UNION-346 323that Section 8 (b) (4) (A) of the Act contravened the provisions of the FirstAmendment, to the Constitution of the United States were denied.'A unionmotion to dismiss for failure of proof made at the conclusion of the General-Counsel's case was denied, but ruling was reserved on a similar motion renewedat the close of all the evidence.The motion is disposed of as will hereafterappear:All parties orally presented their contentions as to the issues-on the-record and since the close of-the hearing have filed briefs herein.Upon the entire record in the case and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPure Oil Company is a corporation engaged in producing, refining, and sellingpetroleum products and in operating refineries in various States of the Union,including Ohio.Its Toledo, Ohio, refinery, which is the only one involved in thisproceeding, annually imports crude oil of approximately $20,000,000 in value frompoints outside the State of Ohio. It annually ships petroleum products valued atapproximately $50,000,000 from Toledo to points outside the State of Ohio.II.THE ORGANIZATION INVOLVEDOilWorkers International Union, Local Union 346 (CIO), is a labororganiza-tion admitting to membership employees of Pure and StandardIIITHE ALLEGEDUNFAIR LABOR PRACTICESA. The backgroundThe Standard Oil Company of Ohio operates a petroleum refinery outside thecity limits of Toledo, Ohio. It also owns and operates pipe lines extending fromthe refinery 3 miles to a dock on the Maumee River at Toledo, which dock Stand-ard controls and operates.The Pure Oil Company operates a refinery adjacentto the Standard refinery.Pipe lines connect-the two refineries.Pure has pipelines that extend across the Standard property down to the dock heretoforedescribedA substandard portion of Pure's products, consisting mostly of fueloil, is shipped by boatFor a number of years Pure had an arrangement withStandard whereby Pure could, whenever necessary or advisable, transport itsproducts through the pipe lines to the dock for shipment by boat.Under thisarrangement the facilities along the pipe lines and at the dock were operatedby Standard employees.-Local 346 is a large local of Oil Workers International Union, with headquar-ters at ToledoThrough units or groups within the Local it represents the em-ployees of and has contracts with a number of petroleum producing concerns inthe Toledo area.These groups within the Local, through their electedcommit-tees, negotiate and deal with the particular employer. For some years the Stand-ard Group of the Local has represented the nonsupervisory employees of Stand-ard in a unit certified by the Board including employees who operate the boosterpumps and other facilities of the pipe lines and also the employees who man thedock on the Maumee River and operate its facilities In April 1948, the contractwith Standard expired.The parties were unable to agree on certain provisionsJ In conformity-with-Board policy as set,forth inMatter of Rite-Form Corset Company;75 N L R B 174. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDin a new contract and the Local, 60 days prior to July 8, gave notice of its inten-tion to strike.The strike started July 8, after having been voted,on favorablyby the membership in the Standard Group of the Local, and was sanctioned bythe Oil Workers International.Two pickets were placed and maintained infront of the main entrance to the refinery and also at the gate leading to thedock.No placards or signs were carried by these pickets,but about July 18, oneor two fairly large signs were prepared and displayed at or near the picket line,reading : "This strike against Standard Oil Co. `Ohio."'The Local through its Pure Group is the representative of and has a currentcontract with Pure,covering the latter's employees.Thiscontract classifiesvarious operations in the different departments of the refinery,but makes nomention of operators of facilities of the pipe lines or at the dock.In anticipation of the impending strike against Standard and in order to safe-guard its shipments,Pure, on June 15, asked Standard to supplement the ex-isting agreement between the two companies relative to the pipe line and dockfacilities by :Further agreeing that if, at any time, Standard should be prevented fromperforming any of its obligations under such contract by the use of itsemployees,or from operating any of the facilities or equipment it has there-in agreed to operate,by reason of strikes,other differences with workmen,or other causes beyond its control,Pure shall have the right to operate such ofthe facilities and equipment as may be necessary in the conduct of its re-finery, in the place and stead of Standard,through Pure's own employees,until such time as Standard again becomes able to perform its obligationsunder the terms of the aforesaid contract.On June 17 Standard accepted this supplement to the existing contract.The S. S.Panoilis owned and operated by the Great Lakes Transport Cor-poration and is engaged in transporting oil and petroleum on the Great Lakes.During the transportation season thePanoilnormally loads at the Maumee dockand transports monthly about 15 cargoes of petroleum products for Pure. Thecrew of thePanoilare members of the National Maritime Union.B. The strikeThe strike against Standard started at 4 p. in. on July 8, and thePanoilwasdue at the dock that midnight to pick up a cargo for Pure. About noon on July8 David S. Frank, Pure's superintendent,and its assistant superintendent, AlDronberger,called Clyde Shamblin,chairman,and two other members repre-senting the Pure Group of the Union to a meeting,'announced terms of the sup-plementary June agreement with Standard relative to the pipe lines and thedock, and stated that during the strike Pure would operate the facilities and thedock.Shamblin expressed doubt that Pure employees,under the circumstances,would go on Standard property to operate the facilities. The morning of July9, the S. S.Panoilhaving arrived on the dock, one of Pure's attorneys(Hutche-son) and Frank discussed with Shamblin how the boat could be loaded. Theydecided to talk to John L. Crane, chairman of the Standard Group of the Local.4 Some time on July 8,before the strike started, Frank also telephoned to Roy Freeman,representative of the Oil Workers International Union, at Chicago,and stated that he wasconcerned-about the threatened strike against Standard interfering with Pure's shipmentsfrom the dock.Freeman assured Frank that the strike would not interrupt Pure'soperations. OILWORKERSINTERNATIONAL UNION, LOCALUNION 346 325Crane was finally located at the gate to the dock in the company of C. J.Ossege, a member of Local 346 and also the Toledo representative of Oil WorkersInternational Union'Frank went over the grounds already discussed with thePure Committee and stated that Pure was only interested in using the dock toload its own products.Ossege commented that Pure had no employees whooperated the facilities of the pipe lines and the dock used in loading cargo, andthat no provision for such employees was included in the current contract be-tween the Union and Pure. He suggested that the easiest way for Pure to get thedesired results was for Frank to help get the strike with Standard settled. Thediscussion then turned to the possibility of Pure making an arrangement withthe Standard crew who had in the past operated the boat loading facilities, tohave them load Pure products only as temporary employees of Pure.After further conferences that day and on July 10, between the Pure officialsand the representatives of the Pure and Standard Groups of the Local (includingone meeting in which representative of the Toledo Labor-Management Citizens'Committee participated), Pure agreed to man the facilities and the dock withtemporary employees to be supplied by the Union. This proposal, however, wasturned down by the Union after the members of its Standard Group, on July 11,had rejected its terms.Whereupon, thePanoilleft the dock without a cargo.ThePanoilwas due back for another load of Pure products on July 17 andSuperintendent Frank, after appealing unsuccessfully, (a) to the Pure GroupCommittee to agree to have the boat loaded by Pure employees and (b) to twoPure employees to assist in loading the boat, announced that thePanoilwouldbe loaded, by Pure supervisors.'He requested the Pure Group Committee toaccompany him and other supervisors to the dock to avoid any possible inter-ference by the Standard picketsThe Committee did this, no untoward incidentoccurred, and Frank and the supervisors went through the gate to the dock,leaving the Pure Group Committee at the gate.When Frank and his crew of supervisors arrived on the dock they were toldby Panoil Ship Delegate Ready that the NMU crew would not take the boat outif it was loaded by Pure foremen because they had a letter from the StandardGroup of the Union to the effect that the dock had been cleared for use byStandard foremen but not for Pure foremen' In view of this apparent mis-understanding as to the Union's position, both NMU Regional Director Schaeferand NMU Port Agent Ferrari were sent for.When they arrived, Schaefer statedthat he understood that it was agreeable with the Standard Group that the boatbe loaded by either Pure or Standard foremen.Ferrari's position was that it'Other employees of Standard besides Crane were also at the gate, although the strikehad not yet officially gone into effect6 Shamblin, of the Puie Group, and Ben Schaefer, Regional Director of the Oil WorkersInternational Union, had suggested that thePanoilbe loaded by either Pure or Standardforemen.The letter referred to, dated July 13, is as followsMr LEw FERRARI,Port Agent,National.Maritime Union ofAmerica,313 Jackson St., Toledo, Ohio.DEAR SIR AND BROTHER. Following our telephone conversation today, we wish toadvise you that if Standard Oil foremen load Pure Oil cargoes with Pure Oil mate-rial, it is O. K. for your men to handle such cargo, even though we still maintain ourpicket line at the Standard Oil dock.Sincerely and fraternally yours,LOCAL No. 346, OIL WORKERS INTERNATIONAL UNION,By J. L CRANE,Chairman, Standai d Oil Group. 326DECISIONSOF NATIONAL LABORRELATIONS BOARDmade no difference who loaded the boat, the NMU "didn't have to load boats be-hind a picket line, as too many heads had been broken on occasions like that."Panoilhad to again leave the Standard dock unloaded.ThePanoilreturned for another cargo of Pure products early in the morningof July 26.However, when Assistant Superintendent Dronberger,accompaniedby two other Pure supervisors,attempted to load the boat, they were again told,first by the pickets at the entrance to the dock and then by Captain Teiglandand Ship Delegate Ready that the sailors would not take the cargo out of thedock unless it was loaded by Standard foremen.'Later in the morning, PortAgent Ferrari verified that the above was the position of the NMU relative toloading the boat at Toledo with Pure products.Panoilagain left without acargo.However, on its way to another port,itwas diverted back to Toledoon instructions from Great Lakes management where, later the same day, itleft with a cargo of fuel oil loaded by Pure foremen at the dock.On July 27, thePanoilagain took a load of Pure products which had been taken aboard withthe assistance of Pure supervisors.However, the NMU crew of thePanoilre-fused to move this second cargo until they received written assurance from Cap-tain Teigland that thePanoilwould make no further trips to the Toledo dockunless the National Maritime Union gave the boat clearance to do soAs a result of the assurance given by Captain Teigland to his crew that thePanoilwould not again return to the Toledo dock until clearance was securedfrom NMU, Great Lakes management discussed the situation with the NMUagent at Detroit, Charles Monroe.At that time Monroe was,shown a copy ofa telegram dated July 14, 1948, from the president of the Oil Workers Inter-national from Fort Worth,Texas, to Crane,of the Standard Group, reading asfollows :You are instructed to arrange your picket line at the Standard Oil dock insuch manner as not to prevent Pure Oil employees from entering and load-ing Pure Oil products therein, or arrange for Standard supervisors to loadPure Oil products only.If neither method is followed,you are directed toremove all pickets around the dock while Pure Oil products only are beingloaded.Picket signs should read : "This strike against Standard Oil Com-pany . . . Pure Oil employees may pass to perform their work."Upon receipt of this information,Monroe immediately instructed Ferrari atToledo to advise the Standard Group that thePanoilwould return to Toledo forcargo unless NMU was advised in writing that the cargo was "hot."WhereuponFerrari was given a letter signed by Crane as chairman of the Standard Groupof the Union as follows:NATIONAL MARITIME UNION(C. I. 0.),Care of Mr.Lew Ferrari,Toledo,Ohio.DEAR SIRS AND BROTHERS : We wish to make the following statement : Weconsider the cargoes originating in the Pure Oil Refinery,Toledo, are nothot cargoes when they leave the Pure Oil Refinery, but when they reachthe Standard Oil dock they are hot cargoes.5Ready also told Dronberger that the Standaid Group regarded any clock cargo as "hot"unless it was loaded on the boat by Standard foremen,and thatthe NMIUwould thereforealso consider any caigo"hot" under similar circumstances"ThePanoilcrew took the above positionat theinsistence of Port Agent Ferrari, whoappearedat thedock during the loading OILWORKERS INTERNATIONAL UNION, LOCAL UNION 346 327We also wish to state that we consider the property known as the StandardOil Dock is hot.11About the end of July, Assistant Manager Collins of Great Lakes asked Monroeif thePanoilcrew would accept cargo "if Standard Oil foremen were put onthe dock."Monroe made reference to two letters NMU had received from theStandard Group" and agreed to the proposal, but suggested that Collins checkwith the Respondent' as to each cargo. Collins then 'ndtified the Respondentthat thePanoilwould call at Toledo for a cargo to be loaded by Standard fore-men.On August 2 Standard's Manager Bergen advised Pure that dock cargoeswould be loaded by Standard foremen. On August 11, Crane wrote to Ferrari :We have been informed that thePanoilwill arrive at the Standard Oildock on Thursday, August 12, 1948 for a load of Pure Oil Heavy Fuel. Itis agreeable with us for your members to accept this load behind our picketline, if Standard Oil Company (Ohio) foremen are present to do the neces-sary dock work.Our pickets at the dock at the time the ship arrives will tell whomeveryou wish whether the foremen present are from the Standard Oil Company.,On August 13 Crane again wrote Ferrari a letter, identical in language exceptthat it referred to the arrival of thePanoilon Saturday, August 14.Accord-ingly, on August 12 and again on August 14, thePanoilpicked up a cargo forPure loaded by Standard foremen.On August 14 Standard advised Pure that thereafter it would be unable tosupply supervisors to load Pure's boats."Since that time Great Lakes has madeno effort to ship Pure cargo by thePanoilbecause of Monroe's statement thatin view of Crane's July 28 letter the NMU crew would not transport "hot cargo."The record shows that since July 25 and up to about the time of the hearing, anumber of boats operated by concerns other than Great Lakes and manned bycrews not members of NMU have loaded and sailed Pure products without anydifficulty, regardless of who manned the dock.The strike and the picketing by Standard Group continued up to the time ofthe close of the bearing.The picketing at the dock was peaceful. Ordinarilytwo pickets were maintained at the dock, but the evidence discloses that attimes, particularly when thePanoilwas at the dock, employees of Standard,"This had reference presumably to two letters dated July 27 from Crane to Joseph Cur-ran, president of NMU, at New YorkThe first letter referred to the strike against Stand-ard, the picketing of the dock by the Standard Group, and continuedIn order that our Local's contract with the Pure Oil Company may not be broken,we are agreeable that Standard Oil Foremen load Pure Oil material into Pure Oil boats,even though we still maintain our picket line at the Standard Oil Dock.The second July 27 letter to Curran from Crane advised that, as the result'of a conversa-tion with Monroe and Ferrari the same day, notwithstanding the pickets at the dock, "clear-ance" would be given NMU sailors, onlyWhen it will not jeopardize our Local's contract with the Pure Oil CompanyThiscan be done by allowing Standard Oil foremen to load these cargoesAs you see,thismakes it possible for Standard Oil Company (Ohio) to fulfill their operatingagreement with the Pure Oil Company."So far as the record- discloses, no attempt was made by Pure at any time during thestrike to "require" Standard to furnish personnel to load Pure productsPure's Superin-tendent Frank's uncontradicted testimony is credited that Standard's Manager Bergen stated(a) at the start of the strike said that he "did not believe" Standard would have sufficientsupervisors to man the dock, (b) on August 2, that Standard would do its "best" to furnishsupervisors, and (c) on August 14, that thereafter Standard would he "unable" to supplysupervisors to load Pure boatsFrank testified that as far as he knew no other steps weretaken by Pure to secure dock personnel through Standard. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than the two pickets, were at the gate.There is no evidence of any masspicketing or any attempt at any time to interfere in any way with access to thedock.C.ConclusionsIt is contended in the General Counsel's brief that the above activities of theUnion constitute not only a primary strike against Standard, but also secondaryboycotts, in that the Union (a),by picketing the dock after,Pure assumed exclusive operation thereof forthe purpose of handling its own products induced and encouraged the em-ployees of Pure to engage in a strike or a concerted refusal in the course oftheir employment to handle Pure products at the dock, an object thereofbeing to compel Pure to abandon the dock and thereby terminate its busi-ness relationship with Standard with respect to the dock.and (b),by means of the picketing and by labeling Pure's products as "hot cargo"induced and encouraged the employees of Great Lakes, constituting the crewof thePanoil,to engage in a concerted refusal in the course of their employ-ment to handle or transport Pure products, an object thereof being to com-pel Great Lakes to cease doing business with Pure, and, further, to compelPure to cease doingbusinesswith Standard with respect to the use of the dock.On the other hand, the Respondent Union argues that no secondary boycottof any kind existed; that the employees of Standard (members of the Union)are engaged in an economic strike against Standard, and the activities of theUnion and its members (including the employees of Pure) in §upporting thatstrike are protected by the First Amendment to the Constitution of the UnitedStates, and by the specific provisions of Section 8 (c) and the proviso in Sec-tion 8 (b) (4) (A) of the Act itself.All the activities of the Union complained of were centered at the dock wherethe fuel oil of both Standard and Pure were normally loaded on boats for ship-ment.It is therefore obvious that any decision on the meritsmustbe bottomedon a finding as to who controlled that dock.The record shows without disputethat for many years both Pure and Standard have been engaged at Toledo inproducing,refining andselling petroleum products.In connection with its opera-tions and for the purpose of faciliting the shipment of its products by boatStandard leased the dock in question and its facilities from the owner thereof,theWheeling and Lake Erie Railway Company. Thereafter Standard enteredinto anagreement with Pure whereby Pure could also use the dock and thefacilities to ship its products by boat.Under this agreement Pure agreed toshare with Standard in the cost of all improvements, repairs, taxes, and otherindirect operational expenses.In addition, Pure agreed to pay Standard a sumof money based on the volume of Pure products shipped over the dock. Standardagreed to furnish manpower to operate the dock facilities.As later modifiedthe agreement stipulated that Pure should also share in the expense of operatingthe dock including the wages Standard paid its employees who worked thereon.Under this arrangement and up to the early summer of 1948 Standard con-trolled and maintained the dock, and with Standard employees utilized thefacilitiesto load cargo for itself and for Pure. In other words, Standard, inaddition to carrying on its ownbusiness,performed a servicing operation forPure.When the Standard employees on July 8 went on strike, all thejobs in OILWORKERS INTERNATIONAL UNION, LOCAL UNION 346 329the refinery and on the dock became "struck work" and all products thereafterhandled on any of these jobs became"hot," touse strike parlance.When the strike started, Pure made no effort to keep its existing businessarrangement with Standard instatusquo but, on the contrary, by supplementaryagreement entered into with Standard,sought to perform with its own employeesthe dock loading service previously rendered to it by Standard, therebylesseninginstead of maintaining its business dealings with Standard.It is true that the Union had a contract with Pure as the representative of allthe production and maintenance employees of Pure, and that most of those em-ployees were members of the Union. No doubt these employees were sympa-thetic to and willing to do what they could to support their brothers engagedin the Standard strike ; but sympathetic interest and support of a primary strikeis no evidence of a secondary boycott. In this connection, it is noted that thecurrent contract of the Union with Pure, although it classifies the workers,makes no mention of dock employees.Pure recognized that if it was to take over servicing the dock the existingcontract would have to, be augmented by some supplementary agreement withthe Union as the representative of its employees.Relative to the conferencesithad with the Pure Group and with C.' J. Ossege, representative of the OilWorkers International Union at 'the beginning of the strike, the record showsthe following as to Superintendent Frank's testimony :I pointed out that we had to load thePanoiland that we did not know justhow we were going to do that.******Mr. Ossege stated that they were on strike against the dock, the facilities,the equipment and the jobs.And that we[Pure]had no contract with thisgroup of employees who ordinarily performed the work of loading boats onthe dock. If we wanted to get our products loaded, put pressure on Standardto get the strike settled.Mr. Ossege asked if we were-that one way to get [Pure products loaded]would be to make a contract with the Standard Oil crew.*******Mr. Hutcheson[Pure attorney]stated that he would be glad to see whatcould be worked out.Q.Were the terms of this proposed 'contract discussed at this time?A. Brief mention was made, but no details were gone into at all.Trial Examiner FITzPATRIOX. By the proposed contracts, do you havereference to what the witness has testified to, the contracts that you haveoffered in evidence?*****The WITNESS.No, an agreement so that the boat could be loaded withPure Oil products.This progressed to the point where we submitted a written proposal.*******I pointed out the necessity for loading the boats,and, the fact that the boatwas coming in, and asked them [Pure Group committee of the Union] togo along with the use of our own employees in loading the boats.****** 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen preliminary conversations took place between Mr. Hutcheson, Mr.Ossege and myself at the dock on July 9th, Mr. Hutcheson stated that wehad a contract with [Local] 346.At that time Mr. Osage said we did nothave a contract with the Standard Oil employees to furnish facilities-furnish manpower on the dock. And there was a suggestion that we tryand work out something, which led to this proposal.Q. (By Mr. Goi aLICH.) And that was agreeable to the Pure Oil Company?A. YesQ. That interpretation?A. Yes.Q And so you met with them to negotiate a new, or some type of agree-ment in respect to these employees at the dock, is that right?A. That is right.In the same connection, Mr. Ossege testified :Q. Now, how does it happen that you discussed entering into of an agree-ment of this character, Mr. Ossege?A. Because the Pure Oil presented to us a problem . . . to get this fueloilmoving, and what can they do about it. . . .Q. Did you have any type of an agreement with Pure Oil, or anything ofthat,character, which covered this.particular problem that came up?A. No. ...With reference to the same conferences, Shamblin, chairman of the Pure Groupof the Union, testified in part as follows :Q.Will you state whether or not the union at that time took the positionthat the contract [with Pure]-required you to furnish employees at thedock, at the Standard Oil Company dock?A. No we didn't feel that we were required to furnish employees to operatethe Standard Oil Dock. . . .By attempting to assume the servicing of the dock facilities; 2 which servicingwas involved in the strike of the Standard group, Pure made itself a party toStandard's labor dispute. It was no, longer a neutral but became a: party in inter-est in that contest. It became allied to Standard in that respect and it wasPure's conduct as such ally of Standard which directly provoked the Union'saction complained about.There developed a unity of interest between the twoemployers in the labor dispute the Union had only with Standard. Insofar asthe services at the dock are concerned, the situation here is comparable to thefacts in theEbascocase(Douds v. Metropolitan Architects, 75 FSupp. 672),,where Judge Rifkind of the Federal District Court for Southern New York,,stated:When the term [doing business] is read with the aid of the glossaryprovided by the-law of secondary boycott it becomes quite clear that Projectcannot claim to be a victim of that weapon in labor's arsenal.To suggestthat Project had no interest in the dispute between Ebasco and its employeesis to look at the form and remain blind to substance. In every meaningfulsense it had made itself party to the contest.Manifestly it was not aninnocent bystander, nor a neutral. It was firmly allied to Ebasco and itwas its conduct as an ally of Ebasco which directly provoked the Union'saction."The record shows that the facilities on the pipe lines leading to the dock,such aspump stations, were operated at all times by Standard during the strike, presumably bysupervisors or others not included among the striking employees. OILWORKERS INTERNATIONAL UNION, LOCAL UNION 346 331Pure and the General Council contend further that the picketing of the dockby the Union had the effect of inducing or encouraging Pure members of theUnion to refuse to cross the picket line because of fear of disciplinary actionby the Union.But this contention is based upon the rejected assumption thatPure was not involved in the labor dispute and that Pure employees were required"in the course of their employment" to do the dock work.As heretofore found,the current contract with the Pure Group did not include any dock workers andthe record shows that no such type of work was discussed or contemplated whenthat contract was negotiated. Furthermore, prior to the strike, no Pure employeehad worked on the dock. It was new work so far as the locale was concerned,itnot a new type of work, that the Pure employees were asked to performAnd as the dock job or jobs had been struck as a result of the labor dispute withStandard, it was struck work. If it had not been for the strike, the dock wouldhave been under Standard control. I find that the refusal of the Pure employeesto cross the picket line at the dock was protected by the proviso to Section 8 (b)(4) (A)."The argument that the "hot cargo" letter from the Union to NMU was a"signal" to thePanoilcrew to engage in a secondary strike against Pure mustalso be rejectedWhat the NMU did was to request that the Union state itsThe "hot cargo" letterresulted.Even if the letter had not been solicited, or if the information thereinhad appeared on a placard in the picket line, it would still be the disseminationof truthful information relative to the Union's position in its strike againstStandard."It is undoubtedly true that the writing of the "hot cargo" letter caused theNMU sailors to refuse to handle the cargoes in the same way that the picketingresulted in Pure employees refusing to work on the dock.But these activitiesof the Union were forms of speech protected by the United States Constitution.15and, as.they contained no threats of reprisal or promises of reward, by Section 8(c) of the Act itself.36The facts in the case at bar are not unlike the situation inEx Parte Heiiry,22 L. R.R."M. 2592; where a union was enjoined,by+a State:court;from peacefulpicketing of railroad tracks crossing a street while railroads were using thetracks to transport freight into or out of the.plant of an employer whose em-ployees were on strike. In this case, decided October 13, 1948, the Texas SupremeCourt, after reviewing decisions of the Supreme Court of the United States cover-ing primary as well as secondary strikes, voided the injunction on the authority ofThornhillandCarlsoncases.In holding that the peaceful picketing was protectedactivity in a primary strike, the Texas Court stated :In this connection it seems to be the position of respondents that, sincethe employees of the railways would not cross the picket line mapped byrelators, the picketing and the consequent refusal of the railway employees""Provided,that nothing contained in this subsection(b) shall be construed to makeunlawful a refusal by any person to enter upon the premises of any employer(other thanhis own employer),if the employees of such employer are engaged in a strike ratified orapproved by a representative of such employees whom such employer is required to recog-nizeunder this Act "14 Carlson v State of California,310 U. S. 10615Thornhill v. Alabama,310 U. S 88.10 Sectipn 8 (c) provides:The expressing of any views,argument, or opinion,or the dis-semination thereof, whether in written,printed,graphic,or visual form, shall not constituteor be evidence of an unfair labor practice under any of the provisions of this Act,if suchexpression contains no threat of reprisal or force or promise of benefit. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDto serve the employer's plant constituted such concerted action betweenrelators and these employees as to amount to secondary picketing and boy-cotting, and conspiracy in restraint of trade, as denounced by our statutes.Under the decisions of the Supreme Court already cited and discussed,picket-ing does not offend against the statutes merely because third parties whocome to the area of the dispute may prove sympathetic to one disputantrather than to the other.We overrule the point.,Having found that the activities of the Union consisted of protected supportof a primary strike against Standard,and that there was no secondary boycott,it is unnecessary to discuss the other questions raised by the parties in theirarguments.The Respondent has not violated Section 8(b) (4) (A) of theAct, and it will be recommended that the complaint herein be dismissed.CONCLUSIONS OF LAW1OilWorkers International Union, Local Union 346(CIO) is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.The Pure Oil Company is engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.3.OilWorkers International Union, Local Union 346 (CIO),the Respondentherein, has not engaged in unfair labor practices within the meaning of Section8 (b) (4) (A)of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the complaint against Oil WorkersInternational Union, Local Union 346(CIO), be dismissed in its entirety.As provided in Section 203 46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18,1948, any party may,within twenty(20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203 45 of said Rules and Regulations, filewith the Board,Rochambeau Building,Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any otherof the record orproceeding (including rulings upon all motions or objectioQas he relies upon,together with the original and six copies of a brief in support thereof; and anyparty may, within the same period,file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediately uponthe filing of such statement of exceptions and/or briefs,the party filing the sameshall serve a copy thereof upon each of the other parties.Statements of excep-tions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85.As furtherprovided in said Section 203 46 should any party desire permission to argueorally before the Board,request therefor must be made in writing to the Boardwithin ten(10) days from the date of service of the order transferring the caseto the Board. OILWORKERSINTERNATIONAL UNION, LOCALUNION 346 333In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings, conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations,be adopted by the Board and become its findings, conclu-sions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 10th day of November 1948.J. J. FITZPATRICK,Trial Examiner.853396-50-vol. 84-25